Fourth Court of Appeals
                                   San Antonio, Texas
                                           June 22, 2018

                                       No. 04-18-00103-CV

   WESTWIND HOMES d/b/a Westwind Development, G.P.-Laredo, LLC, and Centerpoint
                          Energy Resources Corp,
                                Appellants

                                                 v.

                           Fernando RAMIREZ and Minerva Ramirez,
                                        Appellees

                   From the 406th Judicial District Court, Webb County, Texas
                              Trial Court No. 2015CVT003262-D4
                          Honorable Oscar J. Hale, Jr., Judge Presiding


                                          ORDER
        On May 15, 2018, this court abated this appeal to allow the parties to mediate. On June
18, 2018, the mediator filed a letter in this court stating the parties did not reach a resolution
during mediation; however, the mediator further stated he did not believe the negotiations are at
an impasse. This appeal is REINSTATED on the docket of this court. Pending before the court
is the court reporter’s notification of late record. Appellants are ORDERED to file a written
advisory in this court no later than ten days from the date of this order providing the status of the
parties’ negotiations and advising the court as to whether the parties request additional time to
negotiate or whether the court should set a deadline for the filing of the reporter’s record.



                                                      _________________________________
                                                      Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of June, 2018.


                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court